Citation Nr: 0628456	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from May 1965 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran does not have tinnitus attributable to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in March 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to service connection 
and he was given specific notice with respect to the elements 
of a basic service-connection claim and cannot be prejudiced 
by not receiving notice of downstream issues that are not 
reached by a denial of the underlying benefit.  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the March 2003 letter was issued 
before the January 2004 rating decision which denied the 
benefit sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise. 

The Board notes that the veteran has not had a VA medical 
examination to evaluate whether the veteran's tinnitus has an 
etiological relationship to his active service.  38 C.F.R. 
§ 159(c)(4) dictates that VA will provide a medical 
examination if there is competent lay or medical evidence of 
a current diagnosed disability, evidence that establishes 
that the veteran experienced the event, disease or injury in 
service and evidence that indicates that the current 
diagnosed disability is associated with the event, disease or 
injury from service.  The Board finds that the evidence of 
record does not meet the criteria of 38 C.F.R. § 3.159(c)(4) 
to require that a medical examination be provided because, 
aside from the veteran's assertions, the record does not 
indicate that this claimed disability may be associated with 
an established event, disease or injury in service, or with a 
service-connected disability.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  When considering whether to 
grant service connection for a disability, VA shall consider 
all information and lay and medical evidence of record in a 
case.  See 38 C.F.R. § 3.303(a).  Service connection is 
established by showing that the veteran sustained a service 
injury or disease, that he developed a chronic disability and 
that the service injury or disease proximately resulted in 
the disability.  See, e.g., Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

The veteran asserts that while aboard the USS Tripoli he 
served as a Gun Director Officer.  He alleged that this duty 
put him in proximity to two gun batteries, and due to this he 
was exposed to extremely loud gunfire without the benefit of 
ear protection.  The Board notes, however, that the veteran's 
service medical records do not contain any complaints or 
evidence of tinnitus.

Post-service, the record shows that after service the veteran 
worked for twenty-four years as a Federal Agent in the 
Criminal Investigation Division of the Internal Revenue 
Service.  After leaving this employment, the veteran worked 
as a Special Agent for the Wyoming Division of Criminal 
Investigation for 6 years.  The veteran stated that he 
carried and trained with small firearms in both of these 
positions, but always used ear protection.  In addition, the 
veteran noted that he hunted with small firearms and noted 
that he wore ear protection while on the firing range.

The veteran served in the United States Naval Reserves for 
many years after leaving active service.  Of record, there 
are the veteran's reports of medical history dated between 
1972 and 1995.  However, contemporaneous examination reports 
include findings pertaining to chronic congestion and sinus 
problems.

Also of record are medical documents completed during the 
veteran's service in federal agencies.  In a medical 
questionnaire the veteran completed in August 1991, the 
veteran indicated that he had tinnitus, which he noted was 
probably due to noise experienced at the firing range.  In a 
medical examination report dated in July 1993, the medical 
professional completing the document indicated that the 
veteran reported having tinnitus since approximately 1983.  
The veteran's medical records since that time note complaints 
of tinnitus.  In none of these records, however, is there a 
medical opinion that relates the veteran tinnitus to his 
active service.

The Board notes that the veteran's contentions alone do not 
constitute competent medical opinion as he is a lay person 
with no medical training or expertise.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, the veteran's assertion 
that he experienced tinnitus due to noise exposure during 
service are inadequate to substantiate the veteran's claim.  
The Board notes that the earliest finding with respect to 
tinnitus is from 1991, twenty-one years after the veteran 
left active service.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

The Board concludes that the veteran's tinnitus is not 
attributable to service.  The Board relies on the lack of 
evidence in the veteran's service medical records that he 
experienced tinnitus during service or for many years after.  
In addition, there is no medical evidence that would indicate 
that the veteran's tinnitus has a medical nexus to his active 
service.  As noted, although the veteran asserted that noise 
exposure before and after service did not contribute to the 
veteran experiencing tinnitus, the veteran has previously 
attributed his tinnitus to firing weapons on the firing range 
and not exposure to artillery fire on a naval ship.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and this 
appeal must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
M.A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


